Citation Nr: 0318564	
Decision Date: 08/01/03    Archive Date: 08/13/03

DOCKET NO.  02-05 016A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a bilateral foot 
disability, to include pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel





REMAND

The veteran had active service from November 1976 to January 
1977.

This matter arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in September 2001 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, that denied the benefits now sought 
on appeal.

Appellate review of the veteran's claim at this time would be 
premature.  In the Appeal To Board Of Veterans' Appeals (VA 
Form 9) submitted by the veteran in May 2002, he indicated 
that he had been denied the opportunity to present in person 
information pertaining to his claim for entitlement to 
service connection for a bilateral foot disability, to 
include pes planus.  The veteran also indicated that he did 
not wish to have a hearing before the Board.  While the Board 
sincerely regrets the delay, in order to afford the veteran 
due process, this case must be remanded to the RO for an 
appropriate hearing to be scheduled.

On remand, the RO should also make arrangements to obtain the 
veteran's treatment records from Huntsville Hospital dated in 
1988 and 1989 and afford him a VA orthopedic examination in 
order to obtain an appropriate medical opinion, as set forth 
below.

Accordingly, the appeal is REMANDED for the following action:

1.  Schedule the veteran for a personal 
hearing at the RO.

2.  Ask the veteran to identify all VA and 
non-VA health care providers that have 
treated him for any foot disorder both 
prior to and since his separation from 
service.  Obtain records from each health 
care provider the veteran identifies.
3.  Make arrangements to obtain the 
veteran's treatment records for a foot 
disorder from Huntsville Hospital dated in 
1988 and 1989.

4.  After the foregoing development has 
been accomplished to the extent possible, 
and the available medical records have 
been associated with the claims folder, 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an orthopedic examination.  Send 
the claims folder to the examiner for 
review.  Ask the examiner to state in the 
report if the claims folder was reviewed.  
All necessary tests should be conducted 
and all clinical findings reported in 
detail.  
The examiner is requested to provide an 
opinion as to the diagnosis of any foot 
disorder found to be present.    
Did the veteran's pes planus (which was 
noted upon examination for entry onto 
active duty in July 1976) increase in 
severity and/or worsen during service?  
Please note that temporary or intermittent 
flare ups of a pre-service condition, 
without evidence of worsening of the 
underlying condition, are not sufficient 
to be considered aggravation in service.

If there was an increase in severity 
and/or worsening of pes planus during 
service, was it due to the natural 
progression of the disease, or was the 
disease aggravated beyond it natural 
progression? 

The examiner should also provide an 
opinion as to whether it is at least as 
likely as not that any foot disorder 
identified on examination (other than pes 
planus) had its onset during active 
service or is related to any in-service 
disease or injury.

In rendering these opinions, the examiner 
should review and discuss the service 
medical records in detail.  The examiner 
must provide a comprehensive report 
including complete rationales for all 
conclusions reached.

5.  Review the claims file and ensure 
that no other notification or development 
action, in addition to those directed 
above, is required by the VCAA.  If 
further action is required, undertake it 
before further adjudication of the claim.  

6.  Finally, readjudicate the veteran's 
claim on appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to the claim remains adverse 
to the veteran, he and his representative 
should be furnished an SSOC and afforded 
a reasonable period of time within which 
to respond thereto.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



